    Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 1 of 41 PageID 1355


 

 

 

 

 

 

 

 




          EXHIBIT A
 Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                               Page 2 of 41 PageID 1356


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 CYNTHIA A. PARMELEE, Individually and on
 Behalf of All Others Similarly Situated,
                                                                  C.A. No. 3:16-cv-00783-K
                  Plaintiff,
                  v.
 SANTANDER CONSUMER USA HOLDINGS
 INC., THOMAS G. DUNDON, JASON KULAS,
 and JENNIFER DAVIS,

                  Defendants.

                   DECLARATION OF ROBERT CORMIO
 REGARDING (A) MAILING OF POSTCARD NOTICE OF (I) CLASS ACTION AND
  PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING; AND (III)
 MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
LITIGATION EXPENSES; (B) PUBLICATION OF SUMMARY NOTICE OF (I) CLASS
ACTION AND PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
       AND (III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
REIMBURSEMENT OF LITIGATION EXPENSES; AND (C) REPORT ON REQUESTS
               FOR EXCLUSION AND OBJECTIONS RECEIVED

         I, ROBERT CORMIO, declare as follows:

         1.       I am a Senior Director of Securities Class Actions at JND Legal Administration

(“JND”). Pursuant to paragraph 7 of the Court’s Order Preliminarily Approving Settlement and

Providing for Notice filed September 11, 2018, ECF No. 65 (the “Preliminary Approval Order”),

JND was appointed to act as the Claims Administrator in connection with the proposed settlement

of the above-captioned action.1 I submit this Declaration in order to provide the Court and the

parties to the above-captioned litigation with information regarding the mailing of the Postcard

Notice of (I) Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III)



1 All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed in the Stipulation
and Agreement of Settlement, dated July 16, 2018 (the “Stipulation”), and Order Preliminarily Approving Settlement
and Providing for Notice (the “Preliminary Approval Order”) dated September 11, 2018.
 Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18               Page 3 of 41 PageID 1357


Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Postcard

Notice”), the publication of the Summary Notice of (I) Class Action and Proposed Settlement; (II)

Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees and

Reimbursement of Litigation Expenses (the “Summary Notice”), as well as other status updates to

the settlement administration process. The following statements are based on my personal

knowledge and information provided to me by other experienced JND employees, and, if called as

a witness I could and would testify competently thereto.

                         MAILING OF THE POSTCARD NOTICE

       2.      Pursuant to Paragraph 7 of the Preliminary Approval Order, JND was responsible

for disseminating the Postcard Notice to potential members of the Settlement Class. A sample of

the Postcard Notice is attached hereto as Exhibit A.

       3.      On October 10, 2018 JND mailed a copy of the Postcard Notice to the names and

addresses of persons who purchased or otherwise acquired common stock of Santander Consumer

USA Holdings Inc. during the period between February 3, 2015 and March 15, 2016 (the

“Settlement Class Period”). The names and addresses for mailing were prepared from listings

provided to JND by Defendants’ counsel. The lists contained a total of 27 unique names. Prior to

JND mailing out the 27 copies of the Postcard Notice, JND verified the mailing records through

the National Change of Address (“NCOA”) database to ensure the most current address was being

used. As a result, 11 addresses were updated with new addresses and on October 10, 2018, a total

of 27 Postcard Notices were disseminated.

       4.      JND also researched filings with the U.S. Securities and Exchange Commission

(SEC) on Form 13-F to identify additional institutions or entities who may have held Santander




                                                2
 Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 4 of 41 PageID 1358


common stock during the Settlement Class Period. As a result, an additional 325 address records

were added to the list of potential Settlement Class Members.

       5.      As in most Securities Class Actions, a large majority of potential Class Members

are beneficial purchasers whose securities are held in “street name,” i.e., the securities are

purchased by brokerage firms, banks, institutions or other third-party nominees in the name of the

nominee, on behalf of the beneficial purchasers. JND maintains a proprietary database with the

names and addresses of the most common banks and brokerage firms, nominees and known third

party filers. At the time of the initial mailing, the Broker Database contained 4,005 mailing

addresses to which JND caused Postcard Notice to be mailed. JND also posted the Notice for

brokers and nominees on the DTC Lens service. This service is made available to all

brokers/nominees who use the DTC. The DTC Lens is a place for legal notices to be posted

pertaining to publicly traded companies. JND provided DTC Lens with the Notice on October 9,

2018 for posting on October 10, 2018.

       6.      In total, 4,357 Postcard Notices were mailed via First-Class mail to potential Class

Members/Nominees on October 10, 2018.

       7.      The Notice, a copy of which is attached hereto as Exhibit B, requested all persons

who purchased or otherwise acquired shares of Santander common stock during the Settlement

Class Period as a nominee for a beneficial owner to either (a) within (7) calendar days after receipt

of the Postcard Notice, request from the Claims Administrator sufficient copies of the Postcard

Notices to forward to all such beneficial owners and within seven (7) calendar days of receipt of

those Postcard Notices, forward them to all such beneficial owners; or (b) within seven (7) calendar

days of receipt of the Postcard Notice, provide a list of the names and addresses of all such

beneficial owners.




                                                 3
 Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 5 of 41 PageID 1359


       8.       Following the initial mailing, JND has received an additional 6,644 unique names

and addresses to potential Settlement Class Members from individuals or nominees requesting

Postcard Notices to be mailed to such persons or entities. JND has also received requests from

brokers and other nominee holders for 11,315 Postcard Notices to be forwarded by the nominees

to their customers. All requests have been, and will continue to be, complied with and addressed

in a timely manner.

       9.       On November 13, 2018, JND caused reminder postcards to be mailed by first-class

mail, postage prepaid, to all the entities in the Broker Database who had not responded to the initial

mailing. The postcard advised them of their obligation to notice their clients who were holding

Santander’s common stock during the Settlement Class Period. JND caused a total of 3,927

reminder postcards to be mailed.

       10.      In a further attempt to garner broker responses, JND reached out via telephone to

usual responders from the broker/nominee and third-party community.

       11.      As a result of the efforts described above, as of November 30, 2018 including the

initial mailing (see paragraph 6 above), JND has mailed a total of 22,316 Postcard Notices to

potential Settlement Class Members, brokers and nominee holders.

                       PUBLICATION OF THE SUMMARY NOTICE

       12.      Pursuant to Paragraph 7(d) of the Preliminary Approval Order, JND is also

responsible for publishing the Summary Notice. Accordingly, JND caused the Summary Notice,

a copy of which is attached here as Exhibit C, to be published once in Investor’s Business Daily

on October 22, 2018 and to be transmitted once over the PrNewswire on October 24, 2018.

Attached hereto as Exhibit D is the confirmation of the Investor Business Daily and PRNewswire

publications.




                                                  4
 Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 6 of 41 PageID 1360


                      ESTABLISHMENT OF CLAIMS CALL CENTER

        13.    Beginning on or about October 10, 2018, JND established and continues to

maintain a toll-free telephone number (1-833-288-5303) for Settlement Class Members to call and

obtain information about the Settlement, request a Notice and Claim Form. As of November 30,

2018, JND receive a total of 99 calls to the telephone hotline. JND has promptly responded to each

telephone inquiry and will continue to address Settlement Class Member inquiries.

                    ESTABLISHMENT OF THE SETTLEMENT WEBSITE

        14.    To further assist potential Settlement Class Members, JND, in coordination with

Class    Counsel,     designed,    implemented       and    currently    maintains     a    website,

www.SantanderSecuritiesLitigation.com dedicated to the Settlement (the “Settlement Website”).

The Settlement Website became operational on October 9, 2018 and is accessible 24 hours a day,

7 days a week. Among other things, the Settlement Website includes general information regarding

the Settlement, lists the exclusion, objection, and claim filing deadlines, as well as the date and

time of the Court’s Final Approval Hearing. JND also posted copies of the Stipulation of

Settlement, Preliminary Approval Order, Claim Form, and Notice. The website will continue to

be updated with relevant case updates and court documents. The website also allows claimants to

submit their Claim at the site instead of sending one in via U.S. Mail. Potential claimants can enter

all of their claim information via the web, complete the Claim Form and upload all pertinent

documentation to their submission. As of November 30, 2018, the Settlement Website has received

923 unique hits.

  REPORT ON EXCLUSION REQUESTS AND OBJECTIONS RECEIVED TO DATE

        15.    The Notice informs potential Settlement Class Members that requests for exclusion

from the Class are to be addressed to Parmelee v. Santander Consumer USA Holdings Inc., et al.,




                                                 5
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 7 of 41 PageID 1361
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 8 of 41 PageID 1362




           EXHIBIT A
   Parmelee v. Santander Consumer USA Holdings Inc., et al          [Postage Prepaid]
asec/o JND Legal Administration
    3:16-cv-00783-K       Document 68-1 Filed 12/05/18          Page 9 of 41 PageID 13
   P.O. Box 91347
   Seattle, WA 98111


                Important Notice about a Securities Class Action Settlement.

      You may be entitled to a CASH payment. This Notice may affect your legal rights.
                                  Please read it carefully.


                                         Name
                                         Address
                                         City State Zip
                     Parmelee v. Santander Consumer USA Holdings Inc., et al., Case No. 3:16-cv-00783-K (N.D. Tex.)

ase 3:16-cv-00783-K       Document
               THIS CARD PROVIDES ONLY 68-1
                                       LIMITED Filed 12/05/18
                                               INFORMATION        Page
                                                           ABOUT THE     10 of 41 PageID 13
                                                                     SETTLEMENT.
           PLEASE VISIT WWW.SANTANDERSECURITIESLITIGATION.COM FOR MORE INFORMATION.
    There has been a proposed Settlement of claims against Santander Consumer USA Holdings Inc. (“Santander”) and certain executives and
    directors of Santander (“Defendants”). The Settlement would resolve a lawsuit in which Plaintiffs allege that Defendants, in violation of
    the federal securities laws, made accounting errors that resulted in the material overstatement of Santander’s net income, necessitating a
    restatement of Santander’s financial results. Defendants deny any wrongdoing. You received this Postcard Notice because you or someone
    in your family may have purchased Santander common stock between February 3, 2015 and March 15, 2016, inclusive.
    Defendants have agreed to pay a settlement amount of $9,500,000. The Settlement provides that the Settlement Fund, after deduction
    of any Court-approved attorneys’ fees and expenses, notice and administration costs and taxes, is to be divided among all Settlement
    Class Members who submit a valid Claim Form, in exchange for the settlement of this case and the release by Settlement Class
    Members of these and related claims. The Stipulation of Settlement and detailed Notice, available at
    www.SantanderSecuritiesLitigation.com, describe all of the details of the proposed Settlement. Your share of the fund will depend on
    the number of valid Claims that Settlement Class Members submit, and the number, size and timing of your transactions in Santander
    common stock. Generally, the more common stock you held, the more money you will receive. If every eligible Settlement Class
    Member submits a valid Claim Form, the average claim will be $0.114 per share before expenses and other Court-ordered deductions.
    The number of claimants who send in claims varies widely from case to case. If less than 100% of the Settlement Class Members
    submit a Claim Form, you could get more money. This is further explained in the detailed Notice found on the website.
    To qualify for payment, you must submit a Claim Form postmarked no later than February 7, 2019. A copy of the Claim Form can
    be found on the website or upon request to the Claims Administrator (call toll-free 1-833-288-5303). If you do not want to be legally
    bound by the Settlement, you must exclude yourself by December 19, 2018, or you will not be able to sue the Defendants about the legal
    claims in this case. If you exclude yourself, you cannot get money from this Settlement. If you stay in the Settlement, you may object to it
    by December 19, 2018. The detailed Notice, available on the website, explains how to submit a Claim Form, exclude yourself, or object.
    The Court will hold a hearing in this case on January 9, 2019 to consider whether to approve the Settlement and a request by the
    lawyers representing all Settlement Class Members for up to 331/3% percent in attorneys’ fees, plus actual expenses, for litigating the
    case and negotiating the Settlement (which equals a cost of $0.040 per affected share). You may attend the hearing and ask to be heard
    by the Court, but you do not have to. For more information, call toll-free 833-288-5303 or visit the website.
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 11 of 41 PageID 1365




            EXHIBIT B
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 12 of 41 PageID 1366

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    CYNTHIA A. PARMELEE, Individually and
    on Behalf of All Others Similarly Situated,
                                                            C.A. No. 3:16-cv-00783-K
                 Plaintiff,
                 v.                                         Honorable Ed Kinkeade

    SANTANDER CONSUMER USA
    HOLDINGS INC., THOMAS G. DUNDON,
    JASON KULAS, and JENNIFER DAVIS,

                 Defendants.

            NOTICE OF (I) CLASS ACTION AND PROPOSED SETTLEMENT;
    (II) SETTLEMENT FAIRNESS HEARING; AND (III) MOTION FOR AN AWARD OF
         ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES

          A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be affected by
the above-captioned securities class action (the “Action”) pending in the United States District
Court for the Northern District of Texas (the “Court”), if, during the period between February 3,
2015 and March 15, 2016, inclusive (the “Settlement Class Period”), you purchased or otherwise
acquired any common stock of Santander Consumer USA Holdings Inc. (“Santander”) and were
damaged thereby.1
NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead Plaintiffs,
Cynthia A. Parmelee and Kelly Baxley (“Lead Plaintiffs”), on behalf of themselves and the
Settlement Class (as defined in ¶ 23 below), have reached a proposed settlement of the Action for
$9,500,000 in cash that, if approved, will resolve all claims in the Action (the “Settlement”).
PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of cash from the Settlement. If you are a member
of the Settlement Class, your legal rights will be affected whether or not you act.
If you have any questions about this Notice, the proposed Settlement, or your eligibility to
participate in the Settlement, please DO NOT contact Santander, any other Defendants in
the Action, or their counsel. All questions should be directed to Co-Lead Counsel or the
Claims Administrator (see ¶ 80 below).
 1. Description of the Action and the Settlement Class: This Notice relates to a proposed
Settlement of claims in a pending securities class action brought by investors alleging, among other


1
   All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated July 16, 2018
(the “Stipulation”), which is available at www.SantanderSecuritiesLitigation.com.
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 13 of 41 PageID 1367

things, that defendants Santander Consumer USA Holdings Inc. (“Santander”), Thomas G.
Dundon (“Dundon”), Jason Kulas (“Kulas”), Ismail Dawood (“Dawood”), and Jennifer Davis
(“Davis”) (collectively, the “Defendants”)2 violated the federal securities laws by making
materially false and misleading statements regarding Santander’s published financial statements
that caused Settlement Class Members to suffer damages. A more detailed description of the
Action is set forth in paragraphs 11-22 below. The proposed Settlement, if approved by the Court,
will settle claims of the Settlement Class, as defined in paragraph 23 below.
  2. Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead
Plaintiffs, on behalf of themselves and the Settlement Class, have agreed to settle the Action in
exchange for a settlement payment of $9,500,000 in cash (the “Settlement Amount”) to be
deposited into an escrow account. The Net Settlement Fund (i.e., the Settlement Amount plus any
and all interest earned thereon (the “Settlement Fund”) less (a) any Taxes, (b) any Notice and
Administration Costs, (c) any Litigation Expenses awarded by the Court, and (d) any attorneys’
fees awarded by the Court) will be distributed in accordance with a plan of allocation that is
approved by the Court, which will determine how the Net Settlement Fund shall be allocated
among members of the Settlement Class. The proposed plan of allocation (the “Plan of
Allocation”) is set forth on pages 13-18 below.
  3. Estimate of Average Amount of Recovery Per Share or Note: Based on Lead Plaintiffs’
damages expert’s estimates of the number of shares of Santander common stock purchased during
the Settlement Class Period that may have been affected by the conduct at issue in the Action and
assuming that all Settlement Class Members elect to participate in the Settlement, the estimated
average recovery (before the deduction of any Court-approved fees, expenses and costs as
described herein) per share is $0.114. Settlement Class Members should note, however, that the
foregoing average recovery per share or note is only an estimate. Some Settlement Class Members
may recover more or less than this estimated amount depending on, among other factors, when
and at what prices they purchased/acquired or sold their shares of Santander common stock, and
the total number of valid Claim Forms submitted. Distributions to Settlement Class Members will
be made based on the Plan of Allocation set forth herein (see pages 13-18 below) or such other
plan of allocation as may be ordered by the Court.
  4. Average Amount of Damages Per Share or Note: The Parties do not agree on the
average amount of damages per share or note that would be recoverable if Lead Plaintiffs were to
prevail in the Action. Among other things, Defendants do not agree with the assertion that they
violated the federal securities laws or that any damages were suffered by any members of the
Settlement Class as a result of their conduct.
  5.    Attorneys’ Fees and Expenses Sought: Plaintiffs’ Counsel, which have been prosecuting
the Action on a wholly contingent basis since its inception in 2016, have not received any payment
of attorneys’ fees for their representation of the Settlement Class and have advanced the funds to pay
expenses necessarily incurred to prosecute this Action. Court-appointed Co-Lead Counsel, Glancy
Prongay & Murray LLP and The Rosen Law Firm P.A., will apply to the Court for an award of
attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed 331/3% of the Settlement Fund.
In addition, Co-Lead Counsel will apply for reimbursement of Litigation Expenses paid or incurred

2
   Defendants Dundon, Kulas, Dawood, and Davis are collectively referred to herein as the
“Individual Defendants.”


    Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                  2
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 14 of 41 PageID 1368

in connection with the institution, prosecution and resolution of the claims against the Defendants,
in an amount not to exceed $140,000, which may include an application for reimbursement of the
reasonable costs and expenses incurred by Lead Plaintiffs directly related to their representation of
the Settlement Class. Any fees and expenses awarded by the Court will be paid from the Settlement
Fund. Settlement Class Members are not personally liable for any such fees or expenses. Estimates
of the average cost per affected share of Santander common stock, if the Court approves Co-Lead
Counsel’s fee and expense application, is $0.040 per share.
  6. Identification of Attorneys’ Representatives: Lead Plaintiffs and the Settlement Class
are represented by Jason L. Krajcer, Esq. of Glancy Prongay & Murray LLP, 1925 Century Park
East, Los Angeles, CA 90067, (888) 773-9224, and Jacob Goldberg, Esq. of The Rosen Law Firm,
P.A., 101 Greenwood Avenue, Suite 440, Jenkintown, Pennsylvania 19046, (215) 600-2817.
  7. Reasons for the Settlement: Lead Plaintiffs’ principal reason for entering into the
Settlement is the substantial immediate cash benefit for the Settlement Class without the risk or
the delays inherent in further litigation. Moreover, the substantial cash benefit provided under the
Settlement must be considered against the significant risk that a smaller recovery – or indeed no
recovery at all – might be achieved after contested motions, a trial of the Action and the likely
appeals that would follow a trial. This process could be expected to last several years. Defendants,
who deny all allegations of wrongdoing or liability whatsoever, are entering into the Settlement
solely to eliminate the uncertainty, burden and expense of further protracted litigation.

            YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:

SUBMIT A CLAIM FORM                 This is the only way to be eligible to receive a payment from
POSTMARKED NO LATER                 the Settlement Fund. If you are a Settlement Class Member
THAN FEBRUARY 7, 2019.              and you remain in the Settlement Class, you will be bound by
                                    the Settlement as approved by the Court and you will give up
                                    any Released Plaintiffs’ Claims (defined in ¶ 32 below) that
                                    you have against Defendants and the other Defendants’
                                    Releasees (defined in ¶ 33 below), so it is in your interest to
                                    submit a Claim Form.

EXCLUDE YOURSELF                    If you exclude yourself from the Settlement Class, you will
FROM THE SETTLEMENT                 not be eligible to receive any payment from the Settlement
CLASS BY SUBMITTING A               Fund. This is the only option that allows you ever to be part
WRITTEN REQUEST FOR                 of any other lawsuit against any of the Defendants or the
EXCLUSION SO THAT IT                other Defendants’ Releasees concerning the Released
IS RECEIVED NO LATER                Plaintiffs’ Claims.
THAN DECEMBER 19,
2018.




  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 3
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                                        Page 15 of 41 PageID 1369

OBJECT TO THE                                   If you do not like the proposed Settlement, the proposed Plan
SETTLEMENT BY                                   of Allocation, or the request for attorneys’ fees and
SUBMITTING A WRITTEN                            reimbursement of Litigation Expenses, you may write to the
OBJECTION SO THAT IT                            Court and explain why you do not like them. You cannot
IS RECEIVED NO LATER                            object to the Settlement, the Plan of Allocation or the fee and
THAN DECEMBER 19,                               expense request unless you are a Settlement Class Member and
2018.                                           do not exclude yourself from the Settlement Class.

GO TO A HEARING ON                              Filing a written objection and notice of intention to appear by
JANUARY 9, 2019 AT 1:30                         December 19, 2018 allows you to speak in Court, at the
P.M., AND FILE A NOTICE                         discretion of the Court, about the fairness of the proposed
OF INTENTION TO                                 Settlement, the Plan of Allocation, and/or the request for
APPEAR SO THAT IT IS                            attorneys’ fees and reimbursement of Litigation Expenses. If
RECEIVED NO LATER                               you submit a written objection, you may (but you do not have
THAN DECEMBER 19,                               to) attend the hearing and, at the discretion of the Court, speak
2018.                                           to the Court about your objection.

DO NOTHING.                                     If you are a member of the Settlement Class and you do not
                                                submit a valid Claim Form, you will not be eligible to receive
                                                any payment from the Settlement Fund. You will, however,
                                                remain a member of the Settlement Class, which means that
                                                you give up your right to sue about the claims that are resolved
                                                by the Settlement and you will be bound by any judgments or
                                                orders entered by the Court in the Action.



                                          WHAT THIS NOTICE CONTAINS

Why Did I Get The Postcard Notice? ..................................................................................... Page 5
What Is This Case About? ..................................................................................................... Page 5
How Do I Know If I Am Affected By The Settlement?
Who Is Included In The Settlement Class? ............................................................................ Page 7
What Are Lead Plaintiffs’ Reasons For The Settlement? ...................................................... Page 8
What Might Happen If There Were No Settlement ............................................................... Page 8
How Are Settlement Class Members Affected By The Action And The Settlement? .......... Page 9
How Do I Participate In The Settlement?
What Do I Need To Do? ....................................................................................................... Page 11
How Much Will My Payment Be?....................................................................................... Page 11
What Payment Are The Attorneys For The Settlement Class Seeking?
How Will The Lawyers Be Paid? ....................................................................................... Page 18



  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                                 4
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                                     Page 16 of 41 PageID 1370

What If I Do Not Want To Be A Member Of The Settlement Class?
How Do I Exclude Myself? ................................................................................................ Page 18
When And Where Will the Court Decide Whether To Approve the Settlement?
Do I Have To Come To The Hearing?
May I Speak At The Hearing If I Don’t Like The Settlement? .......................................... Page 19
What If I Bought Shares On Someone Else’s Behalf? ....................................................... Page 20
Can I See The Court File? Whom Should I Contact If I Have Questions? ........................ Page 21

                                 WHY DID I GET THE POSTCARD NOTICE?

  8. The Court directed that the Postcard Notice be mailed to you because you or someone in
your family or an investment account for which you serve as a custodian may have purchased or
otherwise acquired Santander common stock during the Settlement Class Period. The Court also
directed that this Notice be posted online at www.SantanderSecuritiesLitigation.com and mailed
to you upon request to the Claims Administrator. The Court has directed us to disseminate these
notices because, as a potential Settlement Class Member, you have a right to know about your
options before the Court rules on the proposed Settlement. Additionally, you have the right to
understand how this class action lawsuit may generally affect your legal rights. If the Court
approves the Settlement, and the Plan of Allocation (or some other plan of allocation), the claims
administrator selected by Lead Plaintiffs and approved by the Court will make payments pursuant
to the Settlement after any objections and appeals are resolved.
  9. The purpose of this Notice is to inform you of the existence of this case, that it is a class
action, how you might be affected, and how to exclude yourself from the Settlement Class if you
wish to do so. It is also to inform you of the terms of the proposed Settlement, and of a hearing to
be held by the Court to consider the fairness, reasonableness, and adequacy of the Settlement, the
proposed Plan of Allocation and the motion by Co-Lead Counsel for an award of attorneys’ fees
and reimbursement of Litigation Expenses (the “Settlement Hearing”). See paragraph 71 below
for details about the Settlement Hearing, including the date and location of the hearing.
  10. The issuance of this Notice is not an expression of any opinion by the Court concerning
the merits of any claim in the Action, and the Court still has to decide whether to approve the
Settlement. If the Court approves the Settlement and a plan of allocation, then payments to
Authorized Claimants will be made after any appeals are resolved and after the completion of all
claims processing. Please be patient, as this process can take some time to complete.

                                          WHAT IS THIS CASE ABOUT?

  11. Beginning on March 18, 2016, two class action complaints were filed in the United States
District Court for the Northern District of Texas (the “Court”), which by Order dated May 25,
2016, were consolidated under the caption Parmelee v. Santander Consumer USA Holdings Inc.,
et al., Case No. 3:16-cv-00783-K.
  12. By Order dated June 21, 2016, the Court appointed Cynthia A. Parmelee and Kelly Baxley
as Lead Plaintiffs for the consolidated Action, and approved Lead Plaintiffs’ selection of Glancy
Prongay & Murray LLP and The Rosen Law Firm P.A. as Co-Lead Counsel and The Briscoe Law
Firm, PLLC and Gresham PC as Co-Liaison Counsel for the proposed plaintiff class.

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                               5
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 17 of 41 PageID 1371

  13. On December 20, 2016, Lead Plaintiffs filed and served their Amended Class Action
Complaint (the “Complaint”) – the operative complaint in this Action – asserting claims against
all Defendants under Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and Rule 10b-5 promulgated thereunder, and against the Individual Defendants under Section
20(a) of the Exchange Act. Among other things, the Complaint alleged that, in violation of
generally accepted accounting principles and Santander’s own accounting policies, Defendants
incorrectly identified loans held by Santander that should have been classified as troubled debt
restructurings (“TDRs”), and incorrectly estimated the impairment rate on those TDRs. The
Complaint alleged that, as a result of these accounting violations, Santander materially overstated
its net income, requiring Santander to restate its financial results for fiscal year 2014, fiscal year
2015, and each of the quarters within those years. The Complaint further alleged that the prices
of Santander’s publicly-traded securities were artificially inflated as a result of Santander’s
overstated financial results, and declined when the truth was revealed.
  14. On March 14, 2017, Defendants filed and served a motion to dismiss the Complaint. On
April 25, 2017, Lead Plaintiffs filed and served their papers in opposition to the motion to dismiss
and, on June 9, 2017, Defendants filed and served their reply papers. On January 3, 2018, the
Court entered an Order granting in part, and denying in part, Defendants’ motion to dismiss.
 15. On January 17, 2018, Defendants filed and served an answer to the Complaint.
  16. On January 31, 2018, Defendants filed and served a motion seeking reconsideration of the
Court’s Order granting in part, and denying in part, Defendants’ motion to dismiss or, alternatively,
certification for appellate review of such order pursuant to 28 U.S.C. § 1292(b). On February 21,
2018, Lead Plaintiffs filed and served their papers in opposition to the motion for reconsideration
and, on March 7, 2018, Defendants filed and served their reply papers.
  17. While Lead Plaintiffs and Defendants (together, the “Parties”) believe in the merits of their
respective positions, they also recognized the risks of continued litigation, as well as the benefits
that would accrue if they could reach an agreement to resolve the Action. Thus, while the motion
for reconsideration was pending, the Parties agreed to attempt private mediation of the Action. On
March 8, 2018, the Parties participated in a full-day mediation session before experienced third-
party mediator Robert A. Meyer, Esq. In advance of the mediation session, the Parties exchanged
detailed mediation statements to Mr. Meyer, which addressed the issues of both liability and
damages. The session ended with an agreement in principle to settle the Action being reached,
which was later memorialized in a term sheet executed on April 17, 2018 (the “Term Sheet”).
  18. The Term Sheet set forth, among other things, the Parties’ agreement to settle and release
all claims asserted against Defendants in the Action in return for a cash payment by or on behalf
of Defendants of $9,500,000 for the benefit of the Settlement Class.
  19. While Lead Plaintiffs had conducted an intensive investigation into the claims asserted
based on publicly available information, they had not yet had access to Defendants’ documents.
Therefore, a condition of the agreement in principle to settle the Action was Santander’s agreement
to provide documents that would allow Lead Plaintiffs and Co-Lead Counsel to confirm the
propriety of the decision to settle on the agreed-to terms. Review of the documents produced by
Santander has confirmed Lead Plaintiffs’ and Co-Lead Counsel’s belief that the Settlement is fair,
reasonable and adequate.
  20. Based on the investigation and mediation of the case and Lead Plaintiffs’ direct oversight
of the prosecution of this matter and with the advice of their counsel, both of the Lead Plaintiffs

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                  6
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 18 of 41 PageID 1372

have agreed to settle and release the claims raised in the Action pursuant to the terms and
provisions of the Stipulation, after considering, among other things, (a) the substantial financial
benefit that Lead Plaintiffs and the other members of the Settlement Class will receive under the
proposed Settlement; (b) the significant risks and costs of continued litigation and trial; (c) the
desirability of permitting the Settlement to be consummated as provided by the terms of this
Stipulation; and (d) Co-Lead Counsel’s experience in the prosecution of similar actions.
  21. Defendants are entering into the Stipulation to eliminate the uncertainty, burden and
expense of further protracted litigation. Each of the Defendants expressly deny that Lead Plaintiffs
have asserted any valid claims as to any of them, and expressly deny any and all allegations of
fault, liability, wrongdoing or damages whatsoever. Defendants also have denied and continue to
deny, inter alia, that Defendants engaged in any conduct that violated the federal securities laws,
that Lead Plaintiffs and the Settlement Class have suffered damages, that the price of Santander
common stock was artificially inflated by reasons of alleged misrepresentations, non-disclosures,
or otherwise, and that Lead Plaintiffs and the Settlement Class were harmed by the conduct alleged
in the Complaint. The Stipulation shall in no event be construed or deemed to be evidence of or an
admission or concession on the part of any of the Defendants, or any other of the Defendants’
Releasees (defined in ¶ 33 below), with respect to any claim or allegation of any fault or liability
or wrongdoing or damage whatsoever, or any infirmity in the defenses that the Defendants have,
or could have, asserted. Similarly, the Stipulation shall in no event be construed or deemed to be
evidence of or an admission or concession on the part of any Lead Plaintiff of any infirmity in any
of the claims asserted in the Action, or an admission or concession that any of the Defendants’
defenses to liability had any merit.
  22. On September 11, 2018, the Court preliminarily approved the Settlement, authorized the
Postcard Notice to be mailed to potential Settlement Class Members and this Notice to be posted
online and mailed to potential Settlement Class Members upon request, and scheduled the
Settlement Hearing to consider whether to grant final approval to the Settlement.

               HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
                   WHO IS INCLUDED IN THE SETTLEMENT CLASS?

  23. If you are a member of the Settlement Class, you are subject to the Settlement, unless you
timely request to be excluded. The Settlement Class consists of:
       all persons and entities who or which purchased Santander common stock between
       February 3, 2015 and March 15, 2016, inclusive (the “Settlement Class Period”),
       and were damaged thereby.
Excluded from the Settlement Class are Defendants, the officers and directors of Santander, at all
relevant times, members of their Immediate Families and their legal representatives, heirs,
successors or assigns and any entity in which Defendants have or had a controlling interest. Also
excluded from the Settlement Class are any persons or entities who or which exclude themselves
by submitting a request for exclusion that is accepted by the Court. See “What If I Do Not Want
To Be A Member Of The Settlement Class? How Do I Exclude Myself,” on page 18 below.
PLEASE NOTE: RECEIPT OF THE POSTCARD NOTICE DOES NOT MEAN THAT
YOU ARE A SETTLEMENT CLASS MEMBER OR THAT YOU WILL BE ENTITLED
TO RECEIVE PROCEEDS FROM THE SETTLEMENT. IF YOU ARE A SETTLEMENT
CLASS MEMBER AND YOU WISH TO BE ELIGIBLE TO PARTICIPATE IN THE

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 7
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 19 of 41 PageID 1373

DISTRIBUTION OF PROCEEDS FROM THE SETTLEMENT, YOU ARE REQUIRED
TO SUBMIT THE CLAIM FORM THAT IS AVAILABLE ONLINE AT
WWW.SANTANDERSECURITIESLITIGATION.COM OR WHICH CAN BE MAILED
TO YOU UPON REQUEST TO THE CLAIMS ADMINISTRATOR AND THE
REQUIRED SUPPORTING DOCUMENTATION AS SET FORTH THEREIN
POSTMARKED NO LATER THAN FEBRUARY 7, 2019.

            WHAT ARE LEAD PLAINTIFFS’ REASONS FOR THE SETTLEMENT?

  24. Lead Plaintiffs and Co-Lead Counsel believe that the claims asserted against Defendants
have merit. They recognize, however, the expense and length of continued proceedings necessary
to pursue their claims against the Defendants through trial and appeals, as well as the very
substantial risks they would face in establishing liability and damages. Specifically, Lead
Plaintiffs and Co-Lead Counsel recognized that Defendants had numerous avenues of attack that
could preclude a recovery for the Settlement Class, including, among other things, that Defendants
had not acted with the requisite state of mind, as evidenced by the fact that certain of Santander’s
accounting errors actually resulted in the understatements of quarterly and annual income, and the
accounting errors had only a modest impact on overall earnings once corrected. Even if the hurdles
to establishing liability were overcome, the amount of damages that could be attributed to the
allegedly false and misleading statements would be hotly contested because certain corrective
disclosures, such as the resignation of Defendant Thomas Dundon, Santander’s Chief Executive
Officer and Chairman, allegedly did not relate to the restatement of Santander’s financial results.
Plaintiffs would have to prevail at several stages – motion for class certification, motions for
summary judgment, trial, and if they prevailed on those, on the appeals that were likely to follow.
Thus, there were very significant risks attendant to the continued prosecution of the Action.
  25. In light of these risks, the amount of the Settlement and the immediacy of recovery to the
Settlement Class, Lead Plaintiffs and Co-Lead Counsel believe that the proposed Settlement is
fair, reasonable and adequate, and in the best interests of the Settlement Class. Lead Plaintiffs and
Co-Lead Counsel believe that the Settlement provides a substantial benefit to the Settlement Class,
namely $9,500,000 in cash (less the various deductions described in this Notice), as compared to
the risk that the claims in the Action would produce a smaller, or no recovery after summary
judgment, trial and appeals, possibly years in the future.
  26. Defendants have denied the claims asserted against them in the Action and deny having
engaged in any wrongdoing or violation of law of any kind whatsoever. Defendants have agreed
to the Settlement solely to eliminate the burden and expense of continued litigation. Accordingly,
the Settlement may not be construed as an admission of any wrongdoing by Defendants.

                WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

  27. If there were no Settlement and Lead Plaintiffs failed to establish any essential legal or
factual element of their claims against Defendants, neither Lead Plaintiffs nor the other members
of the Settlement Class would recover anything from Defendants. Also, if Defendants were
successful in proving any of their defenses, either at summary judgment, at trial or on appeal, the
Settlement Class could recover substantially less than the amount provided in the Settlement, or
nothing at all.


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 8
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                     Page 20 of 41 PageID 1374

                   HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
                       BY THE ACTION AND THE SETTLEMENT?

  28. As a Settlement Class Member, you are represented by Lead Plaintiffs and Co-Lead
Counsel, unless you enter an appearance through counsel of your own choice at your own expense.
You are not required to retain your own counsel, but if you choose to do so, such counsel must file
a notice of appearance on your behalf and must serve copies of his or her appearance on the
attorneys listed in the section below entitled, “When And Where Will The Court Decide Whether
To Approve The Settlement?”
  29. If you are a Settlement Class Member and do not wish to remain a Settlement Class
Member, you may exclude yourself from the Settlement Class by following the instructions in the
section below entitled, “What If I Do Not Want To Be A Member Of The Settlement Class? How
Do I Exclude Myself?”
  30. If you are a Settlement Class Member and you wish to object to the Settlement, the Plan of
Allocation, or Co-Lead Counsel’s application for attorneys’ fees and reimbursement of Litigation
Expenses, and if you do not exclude yourself from the Settlement Class, you may present your
objections by following the instructions in the section below entitled, “When And Where Will The
Court Decide Whether To Approve The Settlement?”
  31. If you are a Settlement Class Member and you do not exclude yourself from the Settlement
Class, you will be bound by any orders issued by the Court. If the Settlement is approved, the
Court will enter a judgment (the “Judgment”). The Judgment will dismiss with prejudice the
claims against Defendants and will provide that, upon the Effective Date of the Settlement, Lead
Plaintiffs and each of the other Settlement Class Members, on behalf of themselves, and their
respective present and former parent entities, subsidiaries, divisions, related entities, and affiliates,
partners, limited partners, general partners, the present and former members, owners, investors,
principals, employees, officers, directors, executive directors, managing directors, advisors of any
kind, attorneys, partners, agents, servants, subrogees, indemnitors, and insurers, of each of them,
and the heirs, executors, estates, administrators, personal or legal representatives, trusts, family
members, predecessors, successors and assigns of each of them, and anyone claiming through or
on behalf of any of them, in their capacities as such, will have fully, finally and forever
compromised, settled, released, resolved, relinquished, waived and discharged each and every
Released Plaintiffs’ Claim (as defined in ¶ 32 below) against the Defendants and the other
Defendants’ Releasees (as defined in ¶ 33 below), and shall forever be barred and enjoined from
prosecuting commencing, instituting, intervening in or participating in, or continuing to prosecute
any action or other proceeding in any court of law or equity, arbitration tribunal, administrative
forum, or other forum of any kind or character (whether brought directly, in a representative
capacity, derivatively, or in any other capacity), any or all of the Released Plaintiffs’ Claims
against any of the Defendants’ Releasees.
  32. “Released Plaintiffs’ Claims” means any and all complaints, claims, third-party claims,
cross-claims, counterclaims, demands, liabilities, obligations, promises, agreements, controversies,
actions, causes of action, suits, rights, damages, costs, losses, debts, charges and expenses (including
Unknown Claims and attorneys’ fees, expert fees, and disbursements of counsel and other
professionals) of any and every nature whatsoever, whether in law or in equity, whether arising under
federal, state, local, or foreign statutory or common law or any other law, rule, or regulation (whether

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                   9
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                      Page 21 of 41 PageID 1375

foreign or domestic), whether currently known or unknown, suspected or unsuspected, foreseen or
unforeseen, ripened or unripened, accrued or unaccrued, or matured or not matured, whether arising
in equity or under the law of contract, tort, malpractice, statutory breach, or any other legal right or
duty, whether direct, derivative, individual, representative, or in any other capacity, and to the fullest
extent that the law permits their release in the Action, that Lead Plaintiffs, or any other member of
the Settlement Class: (i) asserted in the Complaint or any other pleadings filed in the Action; or
(ii) could have asserted in any forum that (a) arise out of, relate to, are connected with, or are in any
way based upon the allegations, transactions, facts, matters or occurrences, representations or
omissions involved, set forth, or referred to in the Complaint or any other pleadings filed by any
party in the Action (including but not limited to all claims that arise out of, relate to, are connected
with, or are in any way based upon any disclosures, public filings, or other statements by Santander
or its officers, directors, employees, or agents during the Settlement Class Period); and (b) that relate
to the purchase, acquisition or sale of Santander common stock during the Settlement Class Period.
For the avoidance of doubt, to the extent that Settlement Class Members purchased, sold or held
shares of Santander common stock between and including February 3, 2015 and March 15, 2016
(regardless of whether those shares were held after March 15, 2016 or not), those claims are released.
Released Plaintiffs’ Claims do not include: (i) any claims relating to the enforcement of the
Settlement; (ii) any claims asserted prior to the date of the Stipulation in the shareholder derivative
action filed in the Delaware Court of Chancery, entitled Jackie888, Inc. v. Kulas, et al., Case No.
12775-VCG; (iii) any claims asserted prior to the date of the Stipulation in the shareholder derivative
action filed in the Delaware Court of Chancery, entitled Feldman v. Kulas et al., Case No. 11614-
VCG; and (iv) any claims of any person or entity who or which submits a request for exclusion that
is accepted by the Court.
  33. “Defendants’ Releasees” means Defendants and their current and former officers,
directors, agents, parents, affiliates, subsidiaries, successors, predecessors, assigns, assignees,
employees, attorneys, insurers, co-insurers, reinsurers, controlling shareholders, accountants,
auditors, advisors, personal or legal representatives, divisions, joint ventures, spouses, heirs, and
any person, firm, trust, corporation, partnership, limited liability company, officer, director, or
other individual or entity in which Defendants or their past or present predecessors, successors,
parents, affiliates and subsidiaries have or had a controlling interest or which has or had a
controlling interest in Santander or its past or present predecessors, successors, parents, affiliates
and subsidiaries, in their capacities as such.
  34. “Unknown Claims” means any Released Plaintiffs’ Claims which any Lead Plaintiff or any
other Settlement Class Member does not know or suspect to exist in his, her or its favor at the time
of the release of such claims, and any Released Defendants’ Claims which any Defendant or any
other Defendants’ Releasee does not know or suspect to exist in his, her, or its favor at the time of
the release of such claims, which, if known by him, her or it, might have affected his, her or its
decision(s) with respect to this Settlement. With respect to any and all Released Claims, the Parties
stipulate and agree that, upon the Effective Date of the Settlement, Lead Plaintiffs and Defendants
shall expressly waive, and each of the other Settlement Class Members and each of the other
Defendants’ Releasees shall be deemed to have waived, and by operation of the Judgment or the
Alternate Judgment, if applicable, shall have expressly waived, any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or principle of common
law or foreign law, which is similar, comparable, or equivalent to California Civil Code §1542,
which provides:
        A general release does not extend to claims which the creditor does not know or

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                   10
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                    Page 22 of 41 PageID 1376

       suspect to exist in his or her favor at the time of executing the release, which if known
       by him or her must have materially affected his or her settlement with the debtor.
Lead Plaintiffs and Defendants acknowledge, and each of the other Settlement Class Members and
each of the other Defendants’ Releasees shall be deemed by operation of law to have acknowledged,
that the foregoing waiver was separately bargained for and a key element of the Settlement.
  35. The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves, and their respective heirs, executors, administrators,
predecessors, successors, and assigns in their capacities as such, will have fully, finally and forever
compromised, settled, released, resolved, relinquished, waived and discharged each and every
Released Defendants’ Claim (as defined in ¶ 36 below) against Lead Plaintiffs and the other
Plaintiffs’ Releasees (as defined in ¶ 37 below), and shall forever be barred and enjoined from
prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’ Releasees.
  36. “Released Defendants’ Claims” means all claims and causes of action of every nature and
description, whether known claims or Unknown Claims, whether arising under federal, state,
common or foreign law, that arise out of or relate in any way to the institution, prosecution, or
settlement of the claims against the Defendants. Released Defendants’ Claims do not include any
claims relating to the enforcement of the Settlement or any claims against any person or entity who
or which submits a request for exclusion from the Settlement Class that is accepted by the Court.
  37. “Plaintiffs’ Releasees” means Lead Plaintiffs, all other plaintiffs in the Action, and any
other Settlement Class Member, and their respective current and former officers, directors, agents,
parents, affiliates, subsidiaries, successors, predecessors, assigns, assignees, employees, and
attorneys, in their capacities as such.

       HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?

  38. To be eligible for a payment from the proceeds of the Settlement, you must be a member
of the Settlement Class and you must timely complete and return the Claim Form with adequate
supporting documentation postmarked no later than February 7, 2019. A Claim Form is
available on the website maintained by the Claims Administrator for the Settlement,
www.SantanderSecuritiesLitigation.com, or you may request that a Claim Form be mailed to you
by calling the Claims Administrator toll free at 1-833-288-5303. Please retain all records of your
ownership of and transactions in Santander common stock, as they may be needed to document
your Claim. If you request exclusion from the Settlement Class or do not submit a timely and
valid Claim Form, you will not be eligible to share in the Net Settlement Fund.

                             HOW MUCH WILL MY PAYMENT BE?

  39. At this time, it is not possible to make any determination as to how much any individual
Settlement Class Member may receive from the Settlement.
  40. Pursuant to the Settlement, Defendants have agreed to pay or caused to be paid nine
million five hundred thousand dollars ($9,500,000) in cash. The Settlement Amount will be
deposited into an escrow account. The Settlement Amount plus any interest earned thereon is
referred to as the “Settlement Fund.” If the Settlement is approved by the Court and the Effective
Date occurs, the “Net Settlement Fund” (that is, the Settlement Fund less (a) all federal, state


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                  11
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 23 of 41 PageID 1377

and/or local taxes on any income earned by the Settlement Fund and the reasonable costs
incurred in connection with determining the amount of and paying taxes owed by the Settlement
Fund (including reasonable expenses of tax attorneys and accountants); (b) the costs and
expenses incurred in connection with providing notice to Settlement Class Members and
administering the Settlement on behalf of Settlement Class Members; and (c) any attorneys’ fees
and Litigation Expenses awarded by the Court) will be distributed to Settlement Class Members
who submit valid Claim Forms, in accordance with the proposed Plan of Allocation or such other
plan of allocation as the Court may approve.
  41. The Net Settlement Fund will not be distributed unless and until the Court has approved
the Settlement and a plan of allocation, and the time for any petition for rehearing, appeal or
review, whether by certiorari or otherwise, has expired.
  42. Neither Defendants nor any other person or entity that paid any portion of the Settlement
Amount on their behalf are entitled to get back any portion of the Settlement Fund once the Court’s
order or judgment approving the Settlement becomes Final. Defendants shall not have any
liability, obligation or responsibility for the administration of the Settlement, the disbursement of
the Net Settlement Fund or the plan of allocation.
  43. Approval of the Settlement is independent from approval of a plan of allocation. Any
determination with respect to a plan of allocation will not affect the Settlement, if approved.
  44. Unless the Court otherwise orders, any Settlement Class Member who fails to submit a
Claim Form postmarked on or before February 7, 2019 shall be fully and forever barred from
receiving payments pursuant to the Settlement but will in all other respects remain a Settlement
Class Member and be subject to the provisions of the Stipulation, including the terms of any
Judgment entered and the releases given. This means that each Settlement Class Member releases
the Released Plaintiffs’ Claims (as defined in ¶ 32 above) against the Defendants’ Releasees (as
defined in ¶ 33 above) and will be enjoined and prohibited from filing, prosecuting, or pursuing
any of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees whether or not
such Settlement Class Member submits a Claim Form.
  45. Participants in and beneficiaries of a plan covered by ERISA (“ERISA Plan”) should NOT
include any information relating to their transactions in Santander common stock held through the
ERISA Plan in any Claim Form that they may submit in this Action. They should include ONLY
those shares that they purchased or acquired outside of the ERISA Plan. Claims based on any
ERISA Plan’s purchases or acquisitions of shares of Santander common stock during the
Settlement Class Period may be made by the plan’s trustees. To the extent any of the Defendants
or any of the other persons or entities excluded from the Settlement Class are participants in the
ERISA Plan, such persons or entities shall not receive, either directly or indirectly, any portion of
the recovery that may be obtained from the Settlement by the ERISA Plan.
 46. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the
Claim of any Settlement Class Member.
  47. Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with
respect to his, her or its Claim Form.
  48. Only Settlement Class Members, i.e., persons and entities who purchased Santander
common stock during the Settlement Class Period and were damaged as a result of such purchases
will be eligible to share in the distribution of the Net Settlement Fund. Persons and entities that


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 12
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 24 of 41 PageID 1378

are excluded from the Settlement Class by definition or that exclude themselves from the
Settlement Class pursuant to request will not be eligible to receive a distribution from the Net
Settlement Fund and should not submit Claim Forms. The only securities that are included in the
Settlement are Santander common stock.
                             PROPOSED PLAN OF ALLOCATION
  49. The objective of the Plan of Allocation is to equitably distribute the Settlement proceeds
to those Settlement Class Members who suffered economic losses as a proximate result of the
alleged wrongdoing. The calculations made pursuant to the Plan of Allocation are not intended to
be estimates of, nor indicative of, the amounts that Settlement Class Members might have been
able to recover after a trial. Nor are the calculations pursuant to the Plan of Allocation intended to
be estimates of the amounts that will be paid to Authorized Claimants pursuant to the Settlement.
The computations under the Plan of Allocation are only a method to weigh the claims of
Authorized Claimants against one another for the purposes of making pro rata allocations of the
Net Settlement Fund.
  50. The Plan of Allocation generally measures the amount of loss that a Settlement Class
Member can claim for purposes of making pro rata allocations of the cash in the Net Settlement
Fund to Authorized Claimants. The Plan of Allocation is not a formal damage analysis.
Recognized Loss Amounts are based primarily on the price declines observed over the period
which Lead Plaintiffs allege corrective information was entering the market place. In this case,
Lead Plaintiffs allege that Defendants made materially false statements and omitted material facts
between February 3, 2015 and March 15, 2016, inclusive, which had the effect of artificially
inflating the prices of Santander common stock.
  51. In order to have recoverable damages, disclosure of the alleged misrepresentations must be
the cause of the decline in the price of Santander common stock. Lead Plaintiffs alleged that two
partial corrective disclosures removed the artificial inflation from the price of Santander common
stock: (1) after the market close on July 2, 2015, when Defendants announced the resignation of
Defendant Dundon from his positions as Chief Executive Officer (“CEO”) and Chairman of the
Board of Santander, causing the price of Santander common stock to decline on the next trading
day, July 6, 2015; and (2) after the market close on March 15, 2016, when Defendants announced
that Santander’s financial statements filed with the U.S. Securities and Exchange Commission
(“SEC”) for prior periods were materially false, causing the price of Santander’s common stock to
decline by the close of the market on the next trading day, March 16, 2016.

                   CALCULATION OF RECOGNIZED LOSS AMOUNTS
  52. Based on the formula set forth below, a “Recognized Loss Amount” shall be calculated for
each purchase of Santander common stock during the Settlement Class Period that is listed in the Claim
Form and for which adequate documentation is provided. In the calculations below, if a Recognized
Loss Amount calculates to a negative number, that Recognized Loss Amount shall be zero.
For shares of common stock purchased or otherwise acquired between February 3, 2015 and March
15, 2016:
A.     For shares sold between February 3, 2015 and March 15, 2016, the Recognized Loss shall
       be that number of shares multiplied by the lesser of:




  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 13
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                     Page 25 of 41 PageID 1379

         (1)      the applicable purchase date artificial inflation per share figure less the applicable
                  sales date artificial inflation per share figure, as found in Table A; or
         (2)      the difference between the purchase price per share and the sales price per share.
B.       For shares sold between March 16, 2016 and June 13, 2016, the Recognized Loss shall be
         the lesser of:
         (1)      the applicable purchase date artificial inflation per share figure, as found in Table
                  A; or
         (2)      the difference between the purchase price per share and the sales price per share; or
         (3)      the difference between the purchase price per share and the average closing price
                  between March 16, 2016 and the date of sale, as found in Table B.3
C.       For shares held at the end of trading on June 13, 2016, the Recognized Loss shall be that
         number of shares multiplied by the lesser of:
         (1)      the applicable purchase date artificial inflation per share figure, as found in Table
                  A; or
         (2)      the difference between the purchase price per share and $11.46.4

                                                Table A
           Purchase or Sale Date Range                         Artificial Inflation Per Share
               02/03/2015 - 07/02/2015                                    $ 2.76
               07/06/2015 – 03/15/2016                                    $ 0.70




3
 Pursuant to Section 21(D)(e)(2) of the Private Securities Litigation Reform Act of 1995, “in any
private action arising under this title in which the plaintiff seeks to establish damages by reference
to the market price of a security, if the plaintiff sells or repurchases the subject security prior to
the expiration of the 90-day period described in paragraph (1) the plaintiff’s damages shall not
exceed the difference between the purchase or sale price paid or received, as appropriate, by the
plaintiff for the security and the mean trading price of the security during the period beginning
immediately after dissemination of information correcting the misstatement or omission and
ending on the date on which the plaintiff sells or repurchases the security.”
4
 Pursuant to Section 21(D)(e)(1) of the Private Securities Litigation Reform Act of 1995, “in any
private action arising under this title in which the plaintiff seeks to establish damages by reference
to the market price of a security, the award of damages to the plaintiff shall not exceed the
difference between the purchase or sale price paid or received, as appropriate, by the plaintiff for
the subject security and the mean trading price of that security during the 90-day period beginning
on the date on which the information correcting the misstatement or omission that is the basis for
the action is disseminated.” The mean (average) closing price of Santander Consumer USA
Holdings Inc. common stock during the 90-day period beginning on March 16, 2016 and ending
on June 13, 2016 was $11.46 per share.

    Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                   14
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                Page 26 of 41 PageID 1380

                                            Table B
                            Average Closing                                  Average Closing
                             Price Between                                    Price Between
      Date of Sale                                    Date of Sale
                            03/16/2016 and                                   03/16/2016 and
                              Date of Sale                                     Date of Sale
       3/16/2016                  $9.00                 4/29/2016                 $10.65
       3/17/2016                  $9.09                  5/2/2016                 $10.73
       3/18/2016                  $9.19                  5/3/2016                 $10.79
       3/21/2016                  $9.25                  5/4/2016                 $10.85
       3/22/2016                  $9.29                  5/5/2016                 $10.89
       3/23/2016                  $9.25                  5/6/2016                 $10.94
       3/24/2016                  $9.23                  5/9/2016                 $10.98
       3/28/2016                  $9.19                 5/10/2016                 $11.02
       3/29/2016                  $9.15                 5/11/2016                 $11.05
       3/30/2016                  $9.13                 5/12/2016                 $11.08
       3/31/2016                  $9.25                 5/13/2016                 $11.09
        4/1/2016                  $9.38                 5/16/2016                 $11.11
        4/4/2016                  $9.50                 5/17/2016                 $11.13
        4/5/2016                  $9.57                 5/18/2016                 $11.15
        4/6/2016                  $9.63                 5/19/2016                 $11.17
        4/7/2016                  $9.67                 5/20/2016                 $11.18
        4/8/2016                  $9.71                 5/23/2016                 $11.20
       4/11/2016                  $9.76                 5/24/2016                 $11.22
       4/12/2016                  $9.80                 5/25/2016                 $11.25
       4/13/2016                  $9.87                 5/26/2016                 $11.28
       4/14/2016                  $9.94                 5/27/2016                 $11.30
       4/15/2016                 $10.00                 5/31/2016                 $11.33
       4/18/2016                 $10.05                  6/1/2016                 $11.36
       4/19/2016                 $10.09                  6/2/2016                 $11.38
       4/20/2016                 $10.16                  6/3/2016                 $11.40
       4/21/2016                 $10.22                  6/6/2016                 $11.42
       4/22/2016                 $10.27                  6/7/2016                 $11.44
       4/25/2016                 $10.33                  6/8/2016                 $11.46
       4/26/2016                 $10.39                  6/9/2016                 $11.46
       4/27/2016                 $10.47                 6/10/2016                 $11.46
       4/28/2016                 $10.57                 6/13/2016                 $11.46

                                ADDITIONAL PROVISIONS
 53. The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in paragraph 56 below) is $10.00 or greater.
  54. If a Settlement Class Member has more than one purchase/acquisition or sale of shares of
Santander common stock, all purchases/acquisitions and sales shall be matched on a First In, First
Out (“FIFO”) basis. Settlement Class Period sales will be matched first against any holdings at
the beginning of the Settlement Class Period, and then against purchases in chronological order,

  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                               15
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 27 of 41 PageID 1381

beginning with the earliest purchase made during the Settlement Class Period.
  55. A Claimant’s “Recognized Claim” under the Plan of Allocation shall be the sum of his, her
or its Recognized Loss Amounts for all shares of Santander common stock.
  56. The Net Settlement Fund will be distributed to Authorized Claimants on a pro rata basis
based on the relative size of their Recognized Claims. Specifically, a “Distribution Amount” will
be calculated for each Authorized Claimant, which shall be the Authorized Claimant’s Recognized
Claim divided by the total Recognized Claims of all Authorized Claimants, multiplied by the total
amount in the Net Settlement Fund. If any Authorized Claimant’s Distribution Amount calculates
to less than $10.00, it will not be included in the calculation and no distribution will be made to
such Authorized Claimant.
  57. Purchases or acquisitions and sales of shares of Santander common stock shall be deemed
to have occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment”
date. The receipt or grant by gift, inheritance or operation of law of shares of Santander common
stock during the Settlement Class Period shall not be deemed a purchase, acquisition or sale of
Santander common stock for the calculation of an Authorized Claimant’s Recognized Loss
Amount, nor shall the receipt or grant be deemed an assignment of any claim relating to the
purchase/acquisition of shares of Santander common stock unless (i) the donor or decedent
purchased or otherwise acquired such shares of Santander common stock during the Settlement
Class Period; (ii) no Claim Form was submitted by or on behalf of the donor, on behalf of the
decedent, or by anyone else with respect to such shares of Santander common stock; and (iii) it is
specifically so provided in the instrument of gift or assignment.
  58. The date of covering a “short sale” is deemed to be the date of purchase or acquisition of
the share(s) of Santander common stock. The date of a “short sale” is deemed to be the date of
sale of the share(s) of Santander common stock. Under the Plan of Allocation, however, the
Recognized Loss Amount on “short sales” is zero. In the event that a Claimant has an opening
short position in any shares of Santander common stock, the earliest Settlement Class Period
purchases or acquisitions of that stock shall be matched against such opening short position, and
not be entitled to a recovery, until that short position is fully covered.
  59. Option contracts are not securities eligible to participate in the Settlement. With respect to
shares of Santander common stock purchased or sold through the exercise of an option, the
purchase/sale date of the share(s) of Santander common stock is the exercise date of the option and
the purchase/sale price of the share(s) of Santander common stock is the exercise price of the option.
  60. To the extent a Claimant had a market gain with respect to his, her, or its overall
transactions in Santander common stock during the Settlement Class Period, the value of the
Claimant’s Recognized Claim shall be zero. Such Claimants shall in any event be bound by the
Settlement. To the extent that a Claimant suffered an overall market loss with respect to his, her,
or its overall transactions in Santander common stock during the Settlement Class Period, but that
market loss was less than the total Recognized Claim calculated above, then the Claimant’s
Recognized Claim shall be limited to the amount of the actual market loss.
  61. For purposes of determining whether a Claimant had a market gain with respect to his, her,
or its overall transactions in Santander common stock during the Settlement Class Period or
suffered a market loss, the Claims Administrator shall determine the difference between (i) the




  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 16
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 28 of 41 PageID 1382

Total Purchase Amount5 and (ii) the sum of the Total Sales Proceeds6 and Total Holding Value.7
This difference shall be deemed a Claimant’s market gain or loss with respect to his, her, or its
overall transactions in Santander common stock during the Settlement Class Period.
  62. After the initial distribution of the Net Settlement Fund, the Claims Administrator shall
make reasonable and diligent efforts to have Authorized Claimants cash their distribution checks.
To the extent any monies remain in the fund nine (9) months after the initial distribution, if Co-
Lead Counsel, in consultation with the Claims Administrator, determines that it is cost-effective
to do so, the Claims Administrator shall conduct a re-distribution of the funds remaining after
payment of any unpaid fees and expenses incurred in administering the Settlement, including for
such re-distribution, to Authorized Claimants who have cashed their initial distributions and who
would receive at least $10.00 from such re-distribution. Additional re-distributions to Authorized
Claimants who have cashed their prior checks and who would receive at least $10.00 on such
additional re-distributions may occur thereafter if Co-Lead Counsel, in consultation with the
Claims Administrator, determines that additional re-distributions, after the deduction of any
additional fees and expenses incurred in administering the Settlement, including for such re-
distributions, would be cost-effective. At such time as it is determined that the re-distribution of
funds remaining in the Net Settlement Fund is not cost-effective, the remaining balance shall be
contributed to non-sectarian, not-for-profit organization(s), to be recommended by Co-Lead
Counsel and approved by the Court.
  63. Payment pursuant to the Plan of Allocation, or such other plan of allocation as may be
approved by the Court, shall be conclusive against all Authorized Claimants. No person shall have
any claim against Lead Plaintiffs, Plaintiffs’ Counsel, Lead Plaintiffs’ damages expert,
Defendants, Defendants’ Counsel, or any of the other Releasees, or the Claims Administrator or
other agent designated by Co-Lead Counsel arising from distributions made substantially in
accordance with the Stipulation, the plan of allocation approved by the Court, or further Orders of
the Court. Lead Plaintiffs, Defendants and their respective counsel, and all other Defendants’
Releasees, shall have no responsibility or liability whatsoever for the investment or distribution of
the Settlement Fund, the Net Settlement Fund, the plan of allocation, or the determination,
administration, calculation, or payment of any Claim Form or nonperformance of the Claims
Administrator, the payment or withholding of taxes owed by the Settlement Fund, or any losses
incurred in connection therewith.


5
 The “Total Purchase Amount” is the total amount the Claimant paid (excluding commissions and
other charges) for all shares of Santander common stock purchased or acquired during the
Settlement Class Period.
6
 The Claims Administrator shall match any sales of Santander common stock during the Settlement
Class Period, first against the Claimant’s opening position in Santander common stock (the proceeds
of those sales will not be considered for purposes of calculating market gains or losses). The total
amount received (excluding commissions and other charges) for the remaining sales of Santander
common stock sold during the Settlement Class Period shall be the “Total Sales Proceeds”.
7
 The Claims Administrator shall ascribe a holding value to each share of Santander common stock
purchased or acquired during the Settlement Class Period and still held as of the close of trading
on June 13, 2016. The total calculated holding values for all shares of Santander common stock
shall be the Claimant’s “Total Holding Value.”

    Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 17
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                      Page 29 of 41 PageID 1383

  64. The Plan of Allocation set forth herein is the plan that is being proposed to the Court for
its approval by Lead Plaintiffs after consultation with their damages expert. The Court may
approve this plan as proposed or it may modify the Plan of Allocation without further notice to the
Settlement Class. Any Orders regarding any modification of the Plan of Allocation will be posted
on the settlement website, www.SantanderSecuritiesLitigation.com.

  WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS SEEKING?
                   HOW WILL THE LAWYERS BE PAID?

  65. Plaintiffs’ Counsel have not received any payment for their services in pursuing claims
against the Defendants on behalf of the Settlement Class, nor have Plaintiffs’ Counsel been
reimbursed for their out-of-pocket expenses. Before final approval of the Settlement, Co-Lead
Counsel will apply to the Court for an award of attorneys’ fees for all Plaintiffs’ Counsel in an
amount not to exceed 331/3% of the Settlement Fund. At the same time, Co-Lead Counsel also
intends to apply for reimbursement of Litigation Expenses in an amount not to exceed $140,000,
which may include an application for reimbursement of the reasonable costs and expenses incurred
by Lead Plaintiffs directly related to their representation of the Settlement Class. The Court will
determine the amount of any award of attorneys’ fees or reimbursement of Litigation Expenses.
Such sums as may be approved by the Court will be paid from the Settlement Fund. Settlement
Class Members are not personally liable for any such fees or expenses.

       WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS?
                          HOW DO I EXCLUDE MYSELF?

  66. Each Settlement Class Member will be bound by all determinations and judgments in this
lawsuit, whether favorable or unfavorable, unless such person or entity mails or delivers a written
Request for Exclusion from the Settlement Class, addressed to Parmelee v. Santander Consumer USA
Holdings Inc., et al., EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91347, Seattle, WA
98111. The exclusion request must be received no later than December 19, 2018. You will not be
able to exclude yourself from the Settlement Class after that date. Each Request for Exclusion must
(a) state the name, address and telephone number of the person or entity requesting exclusion, and in
the case of entities the name and telephone number of the appropriate contact person; (b) state that
such person or entity “requests exclusion from the Settlement Class in Parmelee v. Santander
Consumer USA Holdings Inc., et al., Case No. 3:16-cv-00783-K”; (c) identify and state the number of
shares of Santander common stock that the person or entity requesting exclusion purchased/acquired
and/or sold during the Settlement Class Period (i.e., between February 3, 2015 and March 15, 2016,
inclusive), as well as the dates and prices of each such purchase/acquisition and sale; and (d) be signed
by the person or entity requesting exclusion or an authorized representative. A Request for Exclusion
shall not be valid and effective unless it provides all the information called for in this paragraph and is
received within the time stated above, or is otherwise accepted by the Court.
  67. If you do not want to be part of the Settlement Class, you must follow these instructions
for exclusion even if you have pending, or later file, another lawsuit, arbitration, or other
proceeding relating to any Released Plaintiffs’ Claim against any of the Defendants’ Releasees.
  68. If you ask to be excluded from the Settlement Class, you will not be eligible to receive any
payment out of the Net Settlement Fund.


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                    18
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                 Page 30 of 41 PageID 1384

  69. Defendants have the right to terminate the Settlement if valid requests for exclusion are
received from persons and entities entitled to be members of the Settlement Class in an amount
that exceeds an amount agreed to by Lead Plaintiffs and Defendants.

     WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
            SETTLEMENT? DO I HAVE TO COME TO THE HEARING?
       MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE SETTLEMENT?

 70. Settlement Class Members do not need to attend the Settlement Hearing. The Court
will consider any submission made in accordance with the provisions below even if a
Settlement Class Member does not attend the hearing. You can participate in the Settlement
without attending the Settlement Hearing.
  71. The Settlement Hearing will be held on January 9, 2019 at 1:30 p.m., before the
Honorable Ed Kinkeade at the United States District Court for the Northern District of Texas, Earle
Cabell Federal Building, Courtroom 1627, 1100 Commerce Street, Dallas, TX 75242. The Court
reserves the right to approve the Settlement, the Plan of Allocation, Co-Lead Counsel’s motion for
an award of attorneys’ fees and reimbursement of Litigation Expenses and/or any other matter
related to the Settlement at or after the Settlement Hearing without further notice to the members
of the Settlement Class.
  72. Any Settlement Class Member who or which does not request exclusion may object to the
Settlement, the proposed Plan of Allocation or Co-Lead Counsel’s motion for an award of
attorneys’ fees and reimbursement of Litigation Expenses. Objections must be in writing. You
must file any written objection, together with copies of all other papers and briefs supporting the
objection, with the Clerk’s Office at the United States District Court for the Northern District of
Texas at the address set forth below on or before December 19, 2018. You must also serve the
papers on Co-Lead Counsel and on Defendants’ Counsel at the addresses set forth below so that
the papers are received on or before December 19, 2018.

        Clerk’s Office                     Lead Counsel                 Defendants’ Counsel

United States District Court     Glancy Prongay & Murray LLP         Haynes and Boone, LLP
Northern District of Texas       Jason L. Krajcer, Esq.              R. Thaddeus Behrens, Esq.
Clerk of the Court               1925 Century Park East              2323 Victory Avenue
Earle Cabell Federal Building    Suite 2100                          Suite 700
1100 Commerce Street             Los Angeles, CA 90067               Dallas, Texas 75219
Dallas, TX 75242                             – and –                           – and –
                                 The Rosen Law Firm, P.A.            Wachtell, Lipton, Rosen &
                                 Jacob Goldberg, Esq.                Katz
                                 101 Greenwood Avenue                Stephen R. DiPrima, Esq.
                                 Suite 440                           51 West 52nd Street
                                 Jenkintown, PA 19046                New York, NY 10019

  73. Any objection (a) must state the name, address and telephone number of the person or
entity objecting and must be signed by the objector; (b) must contain a statement of the Settlement
Class Member’s objection or objections, and the specific reasons for each objection, including any


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                19
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 31 of 41 PageID 1385

legal and evidentiary support the Settlement Class Member wishes to bring to the Court’s attention;
and (c) must include documents sufficient to prove membership in the Settlement Class, including
the number of shares of Santander common stock that the objecting Settlement Class Member
purchased/acquired and/or sold during the Settlement Class Period (i.e., between February 3, 2015
and March 15, 2016, inclusive), as well as the dates and prices of each such purchase/acquisition
and sale. You may not object to the Settlement, the Plan of Allocation or Co-Lead Counsel’s
motion for attorneys’ fees and reimbursement of Litigation Expenses if you exclude yourself from
the Settlement Class or if you are not a member of the Settlement Class.
  74. You may file a written objection without having to appear at the Settlement Hearing. You
may not, however, appear at the Settlement Hearing to present your objection unless you first file
and serve a written objection in accordance with the procedures described above, unless the Court
orders otherwise.
  75. If you wish to be heard orally at the hearing in opposition to the approval of the Settlement,
the Plan of Allocation or Co-Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses, and if you timely file and serve a written objection as
described above, you must also file a notice of appearance with the Clerk’s Office and serve it on
Co-Lead Counsel and Defendants’ Counsel at the addresses set forth above so that it is received
on or before December 19, 2018. Persons who intend to object and desire to present evidence at
the Settlement Hearing must include in their written objection or notice of appearance the identity
of any witnesses they may call to testify and exhibits they intend to introduce into evidence at the
hearing. Such persons may be heard orally at the discretion of the Court.
  76. You are not required to hire an attorney to represent you in making written objections or
in appearing at the Settlement Hearing. However, if you decide to hire an attorney, it will be at
your own expense, and that attorney must file a notice of appearance with the Court and serve it
on Co-Lead Counsel and Defendants’ Counsel at the addresses set forth in ¶ 72 above so that the
notice is received on or before December 19, 2018.
  77. The Settlement Hearing may be adjourned by the Court without further written notice to
the Settlement Class. If you intend to attend the Settlement Hearing, you should confirm the date
and time with Co-Lead Counsel.
  78. Unless the Court orders otherwise, any Settlement Class Member who does not object
in the manner described above will be deemed to have waived any objection and shall be
forever foreclosed from making any objection to the proposed Settlement, the proposed Plan
of Allocation or Co-Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses. Settlement Class Members do not need to appear at
the Settlement Hearing or take any other action to indicate their approval.

               WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

  79. If you purchased or otherwise acquired shares of Santander common stock between February
3, 2015 and March 15, 2016, inclusive, for the beneficial interest of persons or organizations other
than yourself, you must either (a) within seven (7) calendar days of receipt of the Postcard Notice,
request from the Claims Administrator sufficient copies of the Postcard Notice to forward to all such
beneficial owners and within seven (7) calendar days of receipt of those Postcard Notices forward
them to all such beneficial owners; or (b) within seven (7) calendar days of receipt of the Postcard


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 20
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                   Page 32 of 41 PageID 1386

Notice, provide a list of the names and addresses of all such beneficial owners to Parmelee v.
Santander Consumer USA Holdings Inc., et al., c/o JND Legal Administration, P.O. Box 91347,
Seattle, WA 98111. If you choose the second option, the Claims Administrator will send a copy of
the Postcard Notice to the beneficial owners. Upon full compliance with these directions, such
nominees may seek reimbursement of their reasonable expenses actually incurred, by providing the
Claims Administrator with proper documentation supporting the expenses for which reimbursement
is sought. Copies of this Notice and the Claim Form may be obtained from the website maintained
by the Claims Administrator, www.SantanderSecuritiesLitigation.com, or by calling the Claims
Administrator toll-free at 1-833-288-5303.

  CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?

   80. This Notice contains only a summary of the terms of the proposed Settlement. For more
detailed information about the matters involved in this Action, you are referred to the papers on
file in the Action, including the Stipulation, which may be inspected during regular office hours at
the Office of the Clerk, United States District Court for the Northern District of Texas, Earle Cabell
Federal Building, 1100 Commerce Street, Dallas, TX 75242. Additionally, copies of the
Stipulation and any related orders entered by the Court will be posted on the website maintained
by the Claims Administrator, www.SantanderSecuritiesLitigation.com.
       All inquiries concerning this Notice and the Claim Form should be directed to:

    Parmelee v. Santander Consumer USA                GLANCY PRONGAY & MURRAY LLP
            Holdings Inc., et al.                             Jason L. Krajcer, Esq.
       c/o JND Legal Administration                          1925 Century Park East
              P.O. Box 91347                                        Suite 2100
             Seattle, WA 98111                              Los Angeles, CA 90067
               (833) 288-5303                                     (888) 773-9224
    www.SantanderSecuritiesLitigation.com                 settlements@glancylaw.com

                                                                        and/or

                                                          THE ROSEN LAW FIRM, P.A.
                                                                Jacob Goldberg, Esq.
                                                         101 Greenwood Avenue, Suite 440
                                                          Jenkintown, Pennsylvania 19046
                                                                   (215) 600-2817
                                                             jgoldberg@rosenlegal.com

          DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE
          CLERK OF THE COURT, DEFENDANTS OR THEIR COUNSEL
          REGARDING THIS NOTICE.


Dated: September 11, 2018                                             By Order of the Court
                                                                      United States District Court
                                                                      Northern District of Texas


  Questions? Visit www.SantanderSecuritiesLitigation.com or call toll-free at 1-833-288-5303.
                                                 21
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 33 of 41 PageID 1387




            EXHIBIT C
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 34 of 41 PageID 1388

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 CYNTHIA A. PARMELEE, Individually and
 on Behalf of All Others Similarly Situated,
                                                         C.A. No. 3:16-cv-00783-K
               Plaintiff,
               v.                                        Honorable Ed Kinkeade

 SANTANDER CONSUMER USA
 HOLDINGS INC., THOMAS G. DUNDON,
 JASON KULAS, and JENNIFER DAVIS,
               Defendants.


 SUMMARY NOTICE OF (I) CLASS ACTION AND PROPOSED SETTLEMENT; (II)
  SETTLEMENT FAIRNESS HEARING; AND (III) MOTION FOR AN AWARD OF
    ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES

TO: All persons and entities who or which, during the period between February 3, 2015
    and March 15, 2016, inclusive, purchased or otherwise acquired the common stock
    of Santander Consumer USA Holdings Inc. and were damaged thereby (the
    “Settlement Class”):
PLEASE READ THIS NOTICE CAREFULLY, YOUR RIGHTS WILL BE AFFECTED
BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

       YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Northern District of Texas, that
the above-captioned litigation (the “Action”) has been certified as a class action on behalf of the
Settlement Class, except for certain persons and entities who are excluded from the Settlement
Class by definition as set forth in the full Notice of (I) Class Action and Proposed Settlement; (II)
Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees and
Reimbursement of Litigation Expenses (the “Notice”).
        YOU ARE ALSO NOTIFIED that Lead Plaintiffs in the Action have reached a proposed
settlement of the Action for $9,500,000 in cash (the “Settlement”), that, if approved, will resolve
all claims in the Action.
       A hearing will be held on January 9, 2019, at 1:30 p.m., before the Honorable Ed
Kinkeade at the United States District Court for the Northern District of Texas, Earle Cabell
Federal Building, Courtroom 1627, 1100 Commerce Street, Dallas, TX 75242, to determine
whether: (i) the proposed Settlement should be approved as fair, reasonable, and adequate; (ii) the
Action should be dismissed with prejudice against Defendants, and the Releases specified and
described in the Stipulation and Agreement of Settlement dated July 16, 2018 (and in the Notice)
should be granted; (iii) the proposed Plan of Allocation should be approved as fair and reasonable;
and (iv) Co-Lead Counsel’s application for an award of attorneys’ fees and reimbursement of
expenses should be approved.
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                  Page 35 of 41 PageID 1389

       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to share in the Settlement Fund.
The Notice and Claim Form can be downloaded from the website maintained by the Claims
Administrator, www.SantanderSecuritiesLitigation.com. You may also obtain copies of the
Notice and Claim Form by contacting the Claims Administrator at Parmelee v. Santander
Consumer USA Holdings Inc., et al., c/o JND Legal Administration, P.O. Box 91347, Seattle, WA,
98111, 1-833-288-5303.
        If you are a member of the Settlement Class, in order to be eligible to receive a payment
under the proposed Settlement, you must submit a Claim Form postmarked no later than
February 7, 2019. If you are a Settlement Class Member and do not submit a proper Claim Form,
you will not be eligible to share in the distribution of the net proceeds of the Settlement but you
will nevertheless be bound by any judgments or orders entered by the Court in the Action.
        If you are a member of the Settlement Class and wish to exclude yourself from the Settlement
Class, you must submit a request for exclusion such that it is received no later than December 19,
2018, in accordance with the instructions set forth in the Notice. If you properly exclude yourself
from the Settlement Class, you will not be bound by any judgments or orders entered by the Court
in the Action and you will not be eligible to share in the proceeds of the Settlement.
       Any objections to the proposed Settlement, the proposed Plan of Allocation, or Co-Lead
Counsel’s motion for attorneys’ fees and reimbursement of expenses, must be filed with the Court
and delivered to Co-Lead Counsel and Defendants’ Counsel such that they are received no later
than December 19, 2018, in accordance with the instructions set forth in the Notice.
Please do not contact the Court, the Clerk’s office, Santander, or its counsel regarding this
notice. All questions about this notice, the proposed Settlement, or your eligibility to participate
in the Settlement should be directed to Co-Lead Counsel or the Claims Administrator.
       Requests for the Notice and Claim Form should be made to:
                   Parmelee v. Santander Consumer USA Holdings Inc., et al.
                                 c/o JND Legal Administration
                                        P.O. Box 91347
                                       Seattle, WA 98111
                                         833-288-5303
                           www.SantanderSecuritiesLitigation.com
      Inquiries, other than requests for the Notice and Claim Form, should be made to Co-
Lead Counsel:

 GLANCY PRONGAY & MURRAY LLP                                THE ROSEN LAW FIRM, P.A.
          Jason L. Krajcer, Esq.                                  Jacob Goldberg, Esq.
   1925 Century Park East, Suite 2100                      101 Greenwood Avenue, Suite 440
                                               and/or
     Los Angeles, California 90067                          Jenkintown, Pennsylvania 19046
             (888) 773-9224                                          (215) 600-2817
      settlements@glancylaw.com                                jgoldberg@rosenlegal.com



                                                                             By Order of the Court


                                                 2
Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18   Page 36 of 41 PageID 1390




            EXHIBIT D
   A8         WEEK OF OCTOBER 22, 2018                                                                                                                                                                          INVESTORS.COM

3:16-cv-00783-K
    MACROSCOPE  Document
                  Facebook
                           68-1 Filed   12/05/18
                                   Alphabet                                          (FB)                                                      (GOOGL)
                                                                                                                                                                            Page
                                                                                                                                                                              Twitter
                                                                                                                                                                                      37 of 41 PageI
                                                                                                                                                                                               (TWTR)
   Parting The Data Curtain                                                                                            220                                                  1300                                                 50
   Facebook is down 29%, Google parent Alphabet                                                                                                                                                                                  44
                                                                                                                       200                                                  1200                                                 40
   has slipped 15% and Twitter has tumbled 38%                                                                         190                                                                                                       36
   from highs posted in June and July —                                                                                180                                                  1100                                                 32
    largely on rising concerns over data privacy.                                                                      170                                                                                                       28
   Some analysts say these and other social media                                                                      160                                                  1000                                                 24
                                                                                                                       150                                                                                                       22
   stocks have yet to feel more impact, as data
   privacy issues become more clear.                                              Mar ’18        Jun          Sep                          Mar ’18       Jun         Sep                       Mar ’18       Jun         Sep




                                            INDUSTRY SNAPSHOT
   INTERNET CONTENT




   Social Media Prepares For New Rules
   Will Facebook and others value users over advertisers in order to protect consumer data?
                                                                                                                                                                                               ence, Cleland said. The issues
   BY PATRICK SEITZ
                                                                                                                                                                                               haven’t fully affected those compa-
   INVESTOR’S BUSINESS DAILY
                                                                                                                                                                                               ny’s stocks yet, but they’re likely to
   Social media sites Facebook and          FB
                                                                                                                                                                                               hit them at some point, he said.
   TwitterTWTR, along with Alpha-                                                                                                                                                                “Government regulations and
   bet’sGOOGL Google, have built lucra-                                                                                                                                                        consumer pushback related to man-
   tive advertising businesses based                                                                                                                                                           agement of consumer data and re-
   on access to personal information                                                                                                                                                           spect for privacy” remain concerns
   about their users. Butcalls for great-                                                                                                                                                      for Google and Facebook, Pivotal
   er consumer data privacyare threat-                                                                                                                                                         Research Group analyst Brian
   ening to rein in their operations.                                                                                                                                                          Weiser said in a Sept. 10 report.
     That has tech investors paying                                                                                                                                                              The trade-off for consumers is
   close attention, as Facebook stock                                                                                                                                                          this: They get free services from in-
   and the others have fallen in recent                                                                                                                                                        ternet companies. The companies
   months. Through Thursday, Face-                                                                                                                                                             then share consumers’ personal
   book had tumbled 29% from its all-                                                                                                                                                          data with advertisers who craft tar-
   time high reached in late July.                                                                                                                                                             geted ads. But some privacy advo-
   Twitter had crumbled 38% from its                                                                                                                                                           cates believe those companies
   one-year high notched in June.                                                                                                                                                              have gone too far. Critics of adver-
   And Alphabet was down 14% from                                                                                                                                                              tising-supported internet business-
   its July record high.                                                                                                                                                                       es contend that, to the service pro-
     Rising scrutiny of how these oper-                                                                                                                                                        viders, “you are the product.”
   ations police content on their plat-
   forms, and protect data of consum-                                                                                                                                                          Europe Sets The Standard
   ers using those services, has fac-                                                                                                                                                            U.S. internet companies worry
   tored into the stocks’ recent pull-                                                                                                                                                         that government regulations could
   backs. The U.S. has, in general,                                                                                                                                                            become a costly headache that lim-
   lagged European regulators in en-                                                                                                                                                           its the effectiveness of their adver-
   acting rules to protect consumers                                                                                                                                                           tising businesses.
   from misuse of their data. Now the                  Google Chief Privacy Officer Keith Enright speaks during the Senate Finance Committee hearing in Septem-                                  On May 25, the European Union
   U.S. is gearing up to fashion its own               ber. Sofar, Europe’sGDPRrules, enactedin May, stand as thedefault standard forprotecting consumerdata.                                  began enforcing GDPR. The regula-
   internet data privacy regulations.                                                                                                                                                          tion aims to give individuals con-
     The U.S. government to date has                   adult supervision when it comes to                The White House, Congress and               soup-to-nuts realization of how           trol over their personal data online.
   taken a light touch in dealing with                 dealing with social media and                   the Federal Trade Commission all              out of control things have gotten           GDPR requires companies oper-
   internet companies. But with grow-                  other internet firms, says Scott Cle-           have vowed to set stronger privacy            with the internet platforms,” Cle-        ating in Europe to get consent from
   ing concerns about privacy breach-                  land, president of the internet com-            requirements for consumers on-                land told Investor’s Business Daily.      consumers for specific data collec-
   es and the spread of online fake                    petition and policy consulting firm             line. Washington is being pressed             “They have enormous power and             tion activities and to make it easy
   news, propaganda and hate                           Precursor.                                      to take action not only in response           no responsibility.”                       for consumers to withdraw con-
   speech, Washington appears ready                      “It is a matter of when, not if, Con-         to moves by the European Union,                 On Oct. 8, Google announced             sent. Internet companies also are
   to take steps to more firmly regu-                  gress will pass national privacy and            but also states like California,              plans to shut down its little-used so-    required to notify authorities
   late social media platforms.                        data protection law for the 21st cen-           which are taking matters into their           cial network Google Plus after the        about a data breach within 72
     The sense is that the pendulum is                 tury,” Cleland said in a recent blog            own hands.                                    Wall Street Journal revealed an em-       hours of first becoming aware of it.
   swinging from laissez-faire to                      post.                                             “What’s happening right now is a            barrassing data breach. Google had        Then they must promptly notify
                                                                                                                                                     exposed the private data of possi-        consumers.
                                                                                                                                                     bly half a million users of its social      European consumers also are
                                                                                                                                                     network. It didn’t disclose the           able to find out what personal data
                                                    UNITED STATES DISTRICT COURT                                                                     issue earlier partly because of fears     companies are storing and for what
                                                     NORTHERN DISTRICT OF TEXAS                                                                      that doing so would draw regulato-        purpose it is being used. In addi-
                                                          DALLAS DIVISION                                                                            ry scrutiny, the Journal said. That       tion, it adds the “right to be forgot-
                                                                                                                                                     privacy breach has drawn inquir-          ten.” That means you can ask who-
      CYNTHIA A. PARMELEE, Individually and on Behalf of All Others                                                                                  ies from regulators in the U.S. and       ever controls your data to erase it.
      Similarly Situated,
                                                                                                                                                     Europe.                                     “The longer the U.S. doesn’t do
                                                                                            C.A. No. 3:16-cv-00783-K
      3ODLQWLৼ,                                                                                                                  Over the past year, top executives      anything, the more the European
                                                                                            Honorable Ed Kinkeade                                    from Facebook, Google and Twit-           model becomes the default for the
                        v.
                                                                                                                                                     ter have testified on Capitol Hill on     world,” Cleland said.
      SANTANDER CONSUMER USA HOLDINGS INC., THOMAS G.                                                                                                issues ranging from privacy viola-          Europe’s GDPR is already having
      DUNDON, JASON KULAS, and JENNIFER DAVIS,                                                                                                       tions to Russian interference in the      an impact on how websites are run.
                                                                                                                                                     2016 presidential election.                 For instance, the number of track-
                        Defendants.
                                                                                                                                                                                               ing cookies on EU news websites
                                 SUMMARY NOTICE OF (I) CLASS ACTION AND PROPOSED SETTLEMENT;
                                                                                                                                                     A Chorus Of Big Tech Voices               fell by 22% after GDPR came into
                              (II) SETTLEMENT FAIRNESS HEARING; AND (III) MOTION FOR AN AWARD OF                                                       On Sept. 26, executives from Am-        effect, according to a report by the
                                   ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES                                                          azon.comAMZN, AppleAAPL, AT&TT,           Reuters Institute at the University
     TO:        All persons and entities who or which, during the period between February 3, 2015 and March 15, 2016, inclusive,                     Charter        CommunicationsCHTR,        of Oxford. It looked at cookie usage
                purchased or otherwise acquired the common stock of Santander Consumer USA Holdings Inc. and were damaged                            Google and Twitter testified at a         across EU news sites in two phas-
                thereby (the “Settlement Class”):                                                                                                    Senate hearing about consumer             es, in April 2018 and July 2018, be-
                                                                                                                                                     data privacy. Topics included             fore and after the official introduc-
     PLEASE READ THIS NOTICE CAREFULLY, YOUR RIGHTS WILL BE AFFECTED BY A CLASS ACTION LAWSUIT
     PENDING IN THIS COURT.
                                                                                                                                                     whether privacy policies should be        tion of GDPR.
                                                                                                                                                     legally mandated as opt-in or opt-          An analysis by WhoTracks.me
                   YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United                   out and how much control consum-          found that the average number of
     6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI7H[DVWKDWWKHDERYHFDSWLRQHGOLWLJDWLRQWKH³$FWLRQ´KDVEHHQFHUWL¿HGDVDFODVV      ers should have related to data col-      trackers per page dropped by al-
     DFWLRQRQEHKDOIRIWKH6HWWOHPHQW&ODVVH[FHSWIRUFHUWDLQSHUVRQVDQGHQWLWLHVZKRDUHH[FOXGHGIURPWKH6HWWOHPHQW&ODVVE\GH¿QLWLRQ
     as set forth in the full Notice of (I) Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award
                                                                                                                                                     lection.                                  most 4% for EU web users from
     of Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”).                                                                       The executives told lawmakers           April to July. During the same peri-
                                                                                                                                                     that they support federal data priva-     od, the average number of trackers
                  <28$5($/62127,),('WKDW/HDG3ODLQWL൵VLQWKH$FWLRQKDYHUHDFKHGDSURSRVHGVHWWOHPHQWRIWKH$FWLRQIRU           cy legislation — so long as it isn’t as   per page in the U.S. rose by more
     in cash (the “Settlement”), that, if approved, will resolve all claims in the Action.
                                                                                                                                                     strict as the European Union’s Gen-       than 8%, the service said.
                 A hearing will be held on January 9, 2019, at 1:30 p.m., before the Honorable Ed Kinkeade at the United States District             eral Data Protection Regulation           WhoTracks.me looked at the top
     &RXUWIRUWKH1RUWKHUQ'LVWULFWRI7H[DV(DUOH&DEHOO)HGHUDO%XLOGLQJ&RXUWURRP&RPPHUFH6WUHHW'DOODV7;WR            (GDPR) or the California Consum-          2,000 internet domains overall,
     determine whether: (i) the proposed Settlement should be approved as fair, reasonable, and adequate; (ii) the Action should be dismissed        er Privacy Act, Adweek reported.          not just news sites.
     ZLWKSUHMXGLFHDJDLQVW'HIHQGDQWVDQGWKH5HOHDVHVVSHFL¿HGDQGGHVFULEHGLQWKH6WLSXODWLRQDQG$JUHHPHQWRI6HWWOHPHQWGDWHG-XO\             The GDPR was implemented in               European regulators are likely to
     16, 2018 (and in the Notice) should be granted; (iii) the proposed Plan of Allocation should be approved as fair and reasonable; and (iv)
                                                                                                                                                     May. California passed its consum-        hand out their first round of sanc-
     Co-Lead Counsel’s application for an award of attorneys’ fees and reimbursement of expenses should be approved.
                                                                                                                                                     er privacy act in June.                   tions to internet companies for vio-
                 ,I\RXDUHDPHPEHURIWKH6HWWOHPHQW&ODVV\RXUULJKWVZLOOEHD൵HFWHGE\WKHSHQGLQJ$FWLRQDQGWKH6HWWOHPHQWDQG               The Electronic Frontier Founda-         lating GDPR provisions by the end
     you may be entitled to share in the Settlement Fund. The Notice and Claim Form can be downloaded from the website maintained                    tion criticized the hearing because       of the year, Reuters reported Oct.
     by the Claims Administrator, www.SantanderSecuritiesLitigation.com. You may also obtain copies of the Notice and Claim Form by
                                                                                                                                                     it featured “a chorus of big tech in-     9. Those sanctions could include
     contacting the Claims Administrator at Parmelee v. Santander Consumer USA Holdings Inc., et al., c/o JND Legal Administration, P.O.
     %R[6HDWWOH:$
                                                                                                                                                     dustry voices, with no one repre-         fines and even temporary bans, it
                                                                                                                                                     senting smaller companies or con-         said.
                If you are a member of the Settlement Class, in order to be eligible to receive a payment under the proposed Settlement, you         sumers themselves.”
     must submit a Claim Form postmarked no later than February 7, 2019. If you are a Settlement Class Member and do not submit a                      Earlier this year, Facebook             Impact Has Yet To Be Felt
     proper Claim Form, you will not be eligible to share in the distribution of the net proceeds of the Settlement but you will nevertheless be
                                                                                                                                                     spurred the ire of regulators with          A security breach at Facebook
     bound by any judgments or orders entered by the Court in the Action.
                                                                                                                                                     the Cambridge Analytica data-shar-        that affected about 3 million Euro-
                 If you are a member of the Settlement Class and wish to exclude yourself from the Settlement Class, you must submit a request       ing scandal, which became public          pean users could be the first big
     for exclusion such that it is received no later than December 19, 2018, in accordance with the instructions set forth in the Notice. If you     in March. Cambridge, a British con-       test for GDPR, CNBC reported on
     properly exclude yourself from the Settlement Class, you will not be bound by any judgments or orders entered by the Court in the Action        sulting firm, acquired the private        Tuesday. Personal information
     and you will not be eligible to share in the proceeds of the Settlement.
                                                                                                                                                     Facebook data of about 87 million         was stolen in the September hack,
                 Any objections to the proposed Settlement, the proposed Plan of Allocation, or Co-Lead Counsel’s motion for attorneys’ fees         users which it then used to build         which likely affected 30 million
     DQGUHLPEXUVHPHQWRIH[SHQVHVPXVWEH¿OHGZLWKWKH&RXUWDQGGHOLYHUHGWR&R/HDG&RXQVHODQG'HIHQGDQWV¶&RXQVHOVXFKWKDWWKH\             voter profiles.                           users worldwide. Facebook faces a
     are received no later than December 19, 2018, in accordance with the instructions set forth in the Notice.                                        Eleni Kyriakides, international         possible EU fine of as much as
     3OHDVHGRQRWFRQWDFWWKH&RXUWWKH&OHUN¶VR൶FH6DQWDQGHURULWVFRXQVHOUHJDUGLQJWKLVQRWLFH$OOTXHVWLRQVDERXWWKLV                  counsel for the Electronic Privacy        $1.63 billion.
     notice, the proposed Settlement, or your eligibility to participate in the Settlement should be directed to Co-Lead Counsel or                  Information Center (EPIC), said             Consumer electronics giant Apple
     the Claims Administrator.                                                                                                                       she is optimistic about the pros-         has been a vocal advocate for pro-
                    Requests for the Notice and Claim Form should be made to:                                                                        pect for privacy reform in the U.S.,      tecting consumer data privacy. It
                                                                                                                                                     given the current political environ-      has pushed end-to-end encryption
                                                 Parmelee v. Santander Consumer USA Holdings Inc., et al.
                                                               c/o JND Legal Administration
                                                                                                                                                     ment.                                     for communications and iPhone se-
                                                                      32%R[                                                                   “EPIC hopes to see comprehen-           curity, drawing criticism from law
                                                                     6HDWWOH:$                                                               sive data protection legislation to       enforcement agencies that want
                                                                                                                                         strengthen privacy protections for        backdoor access to any person’s
                                                         www.SantanderSecuritiesLitigation.com                                                       Americans, and the creation of an         phone or online data.
                    Inquiries, other than requests for the Notice and Claim Form, should be made to Co-Lead Counsel:
                                                                                                                                                     independent agency to enforce               Apple has even proactively adopt-
                                                                                                                                                     those rights,” she told IBD via           ed some GDPR provisions globally.
                                                                                                                                                     email. “Protecting consumer priva-        On Aug. 31, it informed App Store
                 GLANCY PRONGAY & MURRAY LLP                                                      7+(526(1/$:),503$                           cy is also paramount to promoting         software developers that all new
                          Jason L. Krajcer, Esq.                                                       Jacob Goldberg, Esq.
                   &HQWXU\3DUN(DVW6XLWH                                           *UHHQZRRG$YHQXH6XLWH
                                                                                                                                                     competition and innovation. The           apps and updates must include a
                                                                         and/or                                                                      U.S. should lead on this important        link to their developer’s privacy
                     /RV$QJHOHV&DOLIRUQLD                                               -HQNLQWRZQ3HQQV\OYDQLD
                                                                                                                         issue.”                                   policy in the app metadata. The
                      settlements@glancylaw.com                                                     jgoldberg@rosenlegal.com                           Facebook, Google, Twitter and           new rule took effect on Oct. 3.
                                                                                                                                                     e-commerce leader Amazon.com                Apple says the privacy policies
                    By Order of the Court
                                                                                                                                                     will face a reckoning as consumers        must identify what data the app col-
                                                                                                                                                     wake up to the scope of their influ-      SEE NEW RULES ON A13
10/24/2018        Notice of proposed settlement of Class action INVOLVING INDIVIDUALS WHO MAY HAVE PURCHASED OR ACQUIRED COMMON STOCK OF SANTANDER CONSUMER USA HOLD…
                                    Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18                                 Page 38 of 41 PageID 1392




Notice of proposed settlement of Class action INVOLVING
INDIVIDUALS WHO MAY HAVE PURCHASED OR
ACQUIRED COMMON STOCK OF SANTANDER
CONSUMER USA HOLDINGS INC.

NEWS PROVIDED BY
Glancy Prongay & Murray LLP and The Rosen Law Firm, P.A. 
09:00 ET




SEATTLE, Oct. 24, 2018 /PRNewswire/ -- This is a noti cation of a proposed settlement, Fairness Hearing, and a motion for an
award of attorneys' fees and reimbursement of litigation expenses in the class action entitled Parmelee v. Santander
Consumer USA Holdings Inc., C.A. No. 3:16-cv-00783-K, in the United States District Court, Northern District of Texas, Dallas
Division.


This affects all persons and entities who or which, during the period between February 3, 2015 and March 15, 2016, inclusive,
purchased or otherwise acquired the common stock of Santander Consumer USA Holdings Inc. and were damaged thereby
(the "Settlement Class"):




https://www.prnewswire.com/news-releases/notice-of-proposed-settlement-of-class-action-involving-individuals-who-may-have-purchased-or-acquired-common-stock-of-santander-consumer-usa-holdin…   1/4
10/24/2018   Notice of proposed settlement of Class action INVOLVING INDIVIDUALS WHO MAY HAVE PURCHASED OR ACQUIRED COMMON STOCK OF SANTANDER CONSUMER USA HOLD…
YOU    ARE HEREBY       NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United States
                               Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18 Page 39 of 41 PageID 1393
District Court for the Northern District of Texas, that the above-captioned litigation (the "Action") has been certi ed as a class
action on behalf of the Settlement Class, except for certain persons and entities who are excluded from the Settlement Class
by de nition as set forth in the full Notice of (I) Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and
(III) Motion for an Award of Attorneys' Fees and Reimbursement of Litigation Expenses (the "Notice").


YOU ARE ALSO NOTIFIED that Lead Plaintiffs in the Action have reached a proposed settlement of the Action for $9,500,000
in cash (the "Settlement"), that, if approved, will resolve all claims in the Action.


A hearing will be held on January 9, 2019, at 1:30 p.m., before the Honorable Ed Kinkeade at the United States District Court
for the Northern District of Texas, Earle Cabell Federal Building, Courtroom 1627, 1100 Commerce Street, Dallas, TX 75242, to
determine whether: (i) the proposed Settlement should be approved as fair, reasonable, and adequate; (ii) the Action should
be dismissed with prejudice against Defendants, and the Releases speci ed and described in the Stipulation and Agreement
of Settlement dated July 16, 2018 (and in the Notice) should be granted; (iii) the proposed Plan of Allocation should be
approved as fair and reasonable; and (iv) Co-Lead Counsel's application for an award of attorneys' fees and reimbursement of
expenses should be approved.


If you are a member of the Settlement Class, your rights will be affected by the pending Action and the Settlement, and
you may be entitled to share in the Settlement Fund.  The Notice and Claim Form can be downloaded from the website
maintained by the Claims Administrator, www.SantanderSecuritiesLitigation.com.  You may also obtain copies of the Notice
and Claim Form by contacting the Claims Administrator at Parmelee v. Santander Consumer USA Holdings Inc., et al., c/o
JND Legal Administration, P.O. Box 91347, Seattle, WA, 98111, 1-833-288-5303. 


If you are a member of the Settlement Class, in order to be eligible to receive a payment under the proposed Settlement, you
must submit a Claim Form postmarked no later than February 7, 2019.  If you are a Settlement Class Member and do not
submit a proper Claim Form, you will not be eligible to share in the distribution of the net proceeds of the Settlement but you
https://www.prnewswire.com/news-releases/notice-of-proposed-settlement-of-class-action-involving-individuals-who-may-have-purchased-or-acquired-common-stock-of-santander-consumer-usa-holdin…   2/4
10/24/2018    Notice of proposed settlement of Class action INVOLVING INDIVIDUALS WHO MAY HAVE PURCHASED OR ACQUIRED COMMON STOCK OF SANTANDER CONSUMER USA HOLD…
will  nevertheless    be bound by any judgments or orders entered by the Court in the Action.
                                Case 3:16-cv-00783-K Document 68-1 Filed 12/05/18 Page 40 of 41 PageID 1394


If you are a member of the Settlement Class and wish to exclude yourself from the Settlement Class, you must submit a
request for exclusion such that it is received no later than December 19, 2018, in accordance with the instructions set forth in
the Notice.  If you properly exclude yourself from the Settlement Class, you will not be bound by any judgments or orders
entered by the Court in the Action and you will not be eligible to share in the proceeds of the Settlement. 


Any objections to the proposed Settlement, the proposed Plan of Allocation, or Co-Lead Counsel's motion for attorneys' fees
and reimbursement of expenses, must be led with the Court and delivered to Co-Lead Counsel and Defendants' Counsel
such that they are received no later than December 19, 2018, in accordance with the instructions set forth in the Notice.


Please do not contact the Court, the Clerk's of ce, Santander, or its counsel regarding this notice.  All questions about this
notice, the proposed Settlement, or your eligibility to participate in the Settlement should be directed to Co-Lead Counsel
or the Claims Administrator.


Requests for the Notice and Claim Form should be made to:


Parmelee v. Santander Consumer USA Holdings Inc., et al.
c/o JND Legal Administration
P.O. Box 91347
Seattle, WA 98111
833-288-5303
www.SantanderSecuritiesLitigation.com


Inquiries, other than requests for the Notice and Claim Form, should be made to Co-Lead Counsel:

https://www.prnewswire.com/news-releases/notice-of-proposed-settlement-of-class-action-involving-individuals-who-may-have-purchased-or-acquired-common-stock-of-santander-consumer-usa-holdin…   3/4
10/24/2018    Notice
 GLANCY PRONGAY      of proposed
                & MURRAY     LLP settlement of Class action INVOLVING
                                                THE ROSEN     LAW FIRM,INDIVIDUALS
                                                                        P.A.       WHO MAY HAVE PURCHASED OR ACQUIRED COMMON STOCK OF SANTANDER CONSUMER USA HOLD…

        Jason L. Krajcer, Esq.        Case 3:16-cv-00783-K        Document 68-1 Filed 12/05/18
                                                  Jacob Goldberg, Esq.                                                Page 41 of 41 PageID 1395
 1925 Century Park East, Suite 2100              101 Greenwood Avenue, Suite 440
    Los Angeles, California 90067                Jenkintown, Pennsylvania 19046
           (888) 773-9224                                (215) 600-2817
     settlements@glancylaw.com          and/or      jgoldberg@rosenlegal.com




By Order of the Court


SOURCE Glancy Prongay & Murray LLP and The Rosen Law Firm, P.A.




https://www.prnewswire.com/news-releases/notice-of-proposed-settlement-of-class-action-involving-individuals-who-may-have-purchased-or-acquired-common-stock-of-santander-consumer-usa-holdin…   4/4
